Herrick, J.:
“ The main object of a pleading is to notify the adverse party of the facts relied upon by the pleader to constitute a cause of action or a defense. The improvement sought to be effected by the system of pleading provided by the Code was to enable each party to know precisely what he would be required to prove upon the trial.” (Linton v. U. F. Co., 124 N. Y. 533-537.)
The court is also entitled to have pointed out to it clearly and distinctly the points of difference between the parties before it, that it may know the issues to be tried by it; and for that purpose'to know what and how much of the allegations of the respective parties is admitted, and to have such admissions upon the record.
To accomplish these. objects the Code of Civil Procedure has made simple but direct requirements. In this case we need consider only those relating to the answer; as to that the requirements are as follows : “ The answer of the defendant must contain:
“ T. A general or specific denial of each material allegation of the complaint controverted by the defendant, or of any knowledge or information thereof sufficient to form a belief.
“ 2. A statement of any new matter constituting a defence or counterclaim, in ordinary and concise language, without repetition.” (Code Civ. Proc. § 500.)
A reasonable compliance with these provisions will apprise the court of the precise questions in issue, and point out to the parties what it is necessary for them to prove.
But they are too often disregarded or evaded, and the burden thrown upon the court of studying out from careless or evasive pleadings what the real point in issue is; and parties are compelled to prove allegations which are undisputed at the trial but evasively denied in the pleadings, and thus needless expense is imposed upon the parties, and litigation unnecessarily prolonged.
It would be an almost endless task to review the various decisions *574that have been made under this and a similar section of the old Code •of Procedure ; a inference to a few of the principal ones must suffice. .Some of the general requirements of an answer under section 500,' .are well stated in Baylis v. Stimson (110 N. Y. 621) where the .answer refereed to specific lines and paragraphs as containing the .averments in the complaint which were controverted by the answer ; that court upon appeal had some difficulty in determining just what had been put in issue ; the learned judge writing the opinion said : “ I speak thus doubtingly of the answer, for it is so drawn as to be unintelligible except upon careful comparison with the complaint, in order to find out what is denied. In terms it denies nothing, but directs our attention to the whole of the paragraph beginning with the words, ‘and the plaintiff,’ in folio 11, to the whole of the paragraph beginning in folio 23, with the -same words to the .last five lines of a paragraph ending in folio 15,. the last three of folio 19, the first six lines of folio 20, and avers that as to the truth of .such allegations as are there found, the defendant has neither knowledge nor information sufficient to form a belief. It is thus inartificial and troublesome, and not in accordance with any rule of pleading at common law or under the Code. It is, however, careless, no ■doubt easy .for the pleader, but the labor of dissection and discovery .as to its meaning is thrown upon the opposite counsel and the court. It belongs to neither. The answer should disclose the defense, whether it be bjr denial or new matter, without reference to any ■other pleading ; it should be complete in itself and require neither .amplification nor patching from fragments of the complaint. The Code means nothing less when it enacts (§ 500) that the answer must contain ‘ a denial of each material allegation of the complaint ■controverted by the defendant,’ and what allegations are thus controverted should appear on the face of the answer. Tim plaintiff’s attorney should not he required to look beyond that pleading for .such information, nor should the court be required to count lines and measure paragraphs to discover the matters put in issue.”
The answer in question here “ denies each and every allegation set ■forth in Said complaint, except as herein admitted, qualified or ■explained.” This would be good as a general denial, except for the qualification; as it is, it is neither a general or specific denial^ and under the Code it must be one or the other, or both.
*575It is also in conflict with the rule laid down in Baylis v. Stimson. It is not complete in itself, but requires a reference to another pleading to disclose its meaning, and even then that meaning is •obscure. “ The labor of dissection and discovery, as to its meaning, is thrown upon the opposite counsel and the court.” What allegations are controverted do not appear upon the face of the answer.
The courts, however, have been very liberal in construing the provisions of the Code as to pleadings, and also the pleadings themselves, and answers have been held good that did not disclose upon their face the precise allegations controverted, and were obscure in their terms.
In Calhoun v. Hallen (25 Hun, 155) it was held upon the authority of Allis v. Leonard (46 N. Y. 688), reported in full in 22 Albany Law Journal, 28, that an answer admitting the making and delivery of a promissory note, and denying every allegation set forth in the complaint, “ except as herein admitted, qualified or explained,” was a sufficient denial, under the Code. The case of Allis v. Leonard (46 N. Y. 688) was an action upon a promissory note.. The answer specifically admitted the making and delivery of the note averred in the complaint, and denied each and every allegation except those expressly admitted.
The case of Clark v. Dillon (97 N. Y. 370) was an action of negligence, the plaintiff -alleging that the defendant caused an excavation to be made in a public street of the city of New York, and left the same unguarded and without protection or guard; that the plaintiff’s wife, while passing, along said street, in the night time, and without any fault or negligence on her part, fell into the pit that was excavated and was injured. The answer alleged, first, tiiat the injuries charged in the complaint were caused, brought about and contributed to by the injured party; second, alleged the settlement and compromise of the claimthird, they deny each and every other allegation of the complaint “ not hereinbefore specific cally admitted, qualified or denied.”
In that case, the decision in Calhoun v. Hallen was referred to, but neither affirmed nor condemned, the court saying, however, in reference to the answer therein authorized, as follows : “ This form of answer has sometimes been criticised as throwing upon the opposite party'the necessity of first determining the legal question as to *576how far the facts stated may properly be said to qualify or explain others, before the pleader can know what'facts are admitted or denied by the pleading. Without, however, attempting to determine whether an answer denying only ¡such facts as are not admitted, qualified or denied by previous allegations in the answer, under the rule established by the Code, requiring facts in plain and concise language alone to be stated, is good pleading or not, it is sufficient to say in this case that the material allegations of the complaint are expressly excepted by the terms in which it is expressed from the operation of the general denial pleaded.”
In Griffin v. Long Island R. R. Co. (101 N. Y. 348) the-answer clearly specified what was admitted and what was denied. The court said in reference thereto : “ The denial in this answer of ‘ each and every.allegation of the complaint, not hereinabove admitted or controverted,’ is a good general denial. What had been before admitted and controverted was clearly specified, and hence there was no -doubt or confusion as to the application of this general denial; and this answer is not, therefore, condemned by the decision in Clark v. Dillon (97 N. Y. 370).”
The case of Calhoun v. Hallen (supra) is the authority relied upon to sustain denials of the kind in question here. That decision, was founded upon that of Allis v. Leonard, which seems hardly to sustain it. As was said in Clark v. Dillon (97 N. Y. 370, 377) “ The facts of that case, however, leave no question as to what was admitted or claimed.”
Assuming that. the case of Calhoun v. Hallen was properly decided, it is one that should not be followed beyond • the precise facts therein set forth; and in that case the denial was preceded by distinct admission of certain allegations of the complaint, in which-respect it differs from the one before us.
It will be observed that in all the cases where a denial couched in language similar to that used in the case before us has been upheld, what had been before admitted or controverted was clearly specified,so that there could be no doubt or confusion as to the application of the general denial.
In the answer in this case there is not a specific denial, admission or qualification of any allegation in the complaint, so that we.cannot ^tell, as in the -case of Clark v. Dillon, what matter in the complaint *577is excepted from the operation of the general denial; to ascertain what is denied, admitted, qualified or explained, if either, resort must he had to the complaint and comparison made between its allegations and those of the answer.
It is suggested, and some Special Term decisions have been made upon such suggestion, that the qualifying words he treated as surplusage and stricken out, leaving the balance to stand as a general denial. I cannot assent to such suggestion.
■ One test of a pleading is whether the party swearing to it can be punished for perjury if its allegations are false; an indictment founded upon such a denial as the one now under consideration could not be sustained by rejecting the qualifying words.
The defendant would have a right to insist that his guilt or innocence should be determined upon the pleading as it was when he swore to it, and not as it was when amended by the court; and that all the words actually used by him in his pleading should be considered.
One of the safeguards against false pleadings .is the liability of the party pleading to be indicted and punished for perjury; and to reject as surplusage in the civil proceedings words which in the criminal action would have to be considered is to break down that safeguard. Such words cannot be rejected as surplusage in the one case and held as material in the other.
And considering the denial as it appears, with all its qualifying words, it is difficult to conceive how an indictment upon it for perjury could be sustained.
Denials much less objectionable than the one under consideration have repeatedly been held insufficient. (See Miller v. McCloskey, 1 Civ. Proc. Rep. 252 ; Hoffman v. N. Y., etc., R. R. Co., 50 N. Y. Super. Ct. 403; Rosenwald v. Hammerstein, 12 Daly, 377 ; Callanan v. Gilman, 67 How. Pr. 464; People v. Snyder, 41 N. Y. 397, 400 ; Luce v. Alexander, 4 Civ. Proc. Rep. 428; affd., 100 N. Y. 613.)
Because, therefore, the denial in this case is neither general nor specific, as required by the Code, the order appealed from should be affirmed.
All concurred, except Putnam, J., dissenting.